DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 22 October 2020.  Amendments to claims 1, 4, 7, 11, 15, 17, 18, and 22 are acknowledged and have been carefully considered.  Claims 2, 5, 12, 13, and 20 are cancelled.  Claims 1, 3, 4, 6-11, 14-19, and 21-24 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6-11, 14-19, and 21-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
detecting user interactions between user devices and one or more online sources;
determining user data describing users associated with the user devices, the user data based on the user interactions between the user devices and the one or more online sources; 
receiving a segment rule defining a segment of baseline users, the segment rule specifying a first trait, and the baseline users comprising those of the users who possess the first trait;
identifying the baseline users to include in the segment based on the segment rule, wherein identifying the baseline users comprises parsing the user data to identify those of the users who have the first trait, wherein the user data comprises baseline user data describing the baseline users and other user data describing other users lacking the first trait;
	generating a centroid to represent the segment, the centroid comprising respective averages of respective values of multiple traits of the baseline users as described in the user data that is based on the user interactions between the user devices and the one or more online sources;
	computing a first correlation between the first trait and a second trait according to the user data;
computing a second correlation between the first trait and a third trait according to the user data;
setting a first weight associated with the second trait based on the first correlation;
setting a second weight associated with the third trait based on the second correlation, wherein the second weight is set higher than the first weight based on the second correlation between the first trait and the third trait being higher than the first correlation between the first trait and the second trait;
determining baseline user similarity scores of the baseline users in the segment, wherein the baseline user similarity scores are based on a respective baseline weighted combination of, for each baseline user in the segment, distances between the centroid and respective values of the multiple traits of the baseline user, wherein the first weight is used for the second trait and the second weight is used for the third trait in the respective baseline weighted combination; 
determining other user similarity scores of the other users lacking the first trait, wherein the other user similarity scores are based on a respective other weighted combination of, for each other user of the other users, distances between the centroid and the respective values of the multiple traits of the other user, wherein the first weight is used for the second trait and the second weight is used for the third trait in the respective other weighted combination; 
comparing a first user similarity score of a first user, selected from the other users, to the baseline user similarity scores that are based on comparing the baseline users in the segment to the centroid;
adding the first user to the segment based on comparing the first user similarity score to the baseline user similarity scores that are based on comparing the baseline users in the segment to the centroid;
customizing electronic content for the segment comprising the baseline users and the first user of the other users; and 
transmitting the customized electronic content to a set of the one or more user devices associated with the segment comprising the baseline users and the first user of the other users.

Under Step One of the analysis under the Mayo framework, claims 1, 3, 4, 6-10, 23 and 24 is/are drawn to methods (i.e., a process), claims 11 and 14-17 is/are drawn to a system (i.e., a machine/manufacture) and claims 18, 19, 21, 22 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1, 3, 4, 6-11, 14-19, and 21-24 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of detecting user interactions between user devices and one or more online sources; determining user data describing users associated with the user devices, the user data based on the user interactions between the user devices and the one or more online sources; receiving a segment rule defining a segment of baseline users, the segment rule specifying a first trait, and the baseline users comprising those of the users who possess the first trait; identifying the baseline users to include in the segment based on the segment rule, wherein identifying the baseline users comprises parsing the user data to identify those of the users who have the first trait, wherein the user data comprises baseline user data describing the baseline users and other user data describing other users lacking the first trait; generating a centroid to represent the segment, the centroid comprising respective averages of respective values of multiple traits of the baseline users as described in the user data that is based on the user interactions between the user devices and the one or more online sources; computing a first correlation between the first trait and a second trait according to the user data; computing a second correlation between the first trait and a third trait according to the user data; setting a first weight associated with the second trait based on the first correlation; setting a second weight associated with the third trait based on the second correlation, wherein the second weight is set higher than the first weight based on the second correlation between the first trait and the third trait being higher than the first correlation between the first trait and the second trait; determining baseline user similarity scores of the baseline users in the segment, wherein the baseline user similarity scores are based on a respective baseline weighted combination of, for each baseline user in the segment, distances between the centroid and respective values of the multiple traits of the baseline user, wherein the first weight is used for the second trait and the second weight is used for the third trait in the respective baseline weighted combination; determining other user similarity scores of the other users lacking the first trait, wherein the other user similarity scores are based on a respective other weighted combination of, for each other user of the other users, distances between the centroid and the respective values of the multiple traits of the other user, wherein the first weight is used for the second trait and the second weight is used for the third trait in the respective other weighted combination; comparing a first user similarity score of a first user, selected from the other users, to the baseline user similarity scores that are based on comparing the baseline users in the segment to the centroid; adding the first user to the segment based on comparing the first user similarity score to the baseline user similarity scores that are based on comparing the baseline users in the segment to the centroid; customizing electronic content for the segment comprising the baseline users and the first user of the other users; and transmitting the customized electronic content to a set of the one or more user devices associated with the segment comprising the baseline users and the first user of the other users.  
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors and to judicial exceptions related to mental processes including concepts performed in the human mind including an observation, evaluation, judgement, opinion.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a computing device including dedicated functional elements and modules, user devices, to perform the steps of the claimed abstract idea.  The computing system is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component or system.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicants’ written description as filed at least at paragraph [62] recites “Any suitable computing system or group of computing systems can be used to implement the techniques and methods disclosed herein. For example, FIG. 6 is a block diagram depicting examples of implementations of such components. The computing device 600 can include a processor 601 that is communicatively coupled to a memory 602 and that executes computer-executable program code and/or accesses information stored in memory 602 or storage 603. The processor 601 may comprise a microprocessor, an application-specific integrated circuit ("ASIC"), a state machine, or other processing device,” and written description paragraph [68] recites “Suitable computing devices include multipurpose microprocessor-based computer systems accessing stored software that programs or configures the computing system from a general purpose computing apparatus to a specialized computing apparatus implementing one or more techniques of the present subject matter. Any suitable programming, scripting, or other type of language or combinations of languages may be used to implement the teachings contained herein in software to be used in programming or configuring a computing device,” and thus the execution of the steps of the instant invention requires only a generic computing device performing generic computational functions.  Thus the claimed invention is performed by generic computing apparatus performing well known processing steps and extra solution activity and does not comprise an improvement to a computing system or another technical field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent Claims 3, 4, 6-10, 14-17, 19, and -24 are directed to the abstract idea as per Claims 1, 11, and 18, and are further directed to a variety of techniques for determining the similarity of users with respect to trait specific values, similarity scores and thresholds, combining trait-specific similarity values in a weighted combination for multiple weights, and a similarity score greater than an average similarity score and thus are similarly directed to an abstract idea with no practical application and thus are not significantly more than the abstract idea.  
Dependent claims 3, 4, and 6-10, 14-17, and 19-24 do not add more to the abstract idea of independent Claims 1, 11, and 18 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 22 October 2020, the Applicant's arguments with respect to claims 1, 3, 4, 6-11, 14-19, and 21-24 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 22 October 2020, with respect to the rejection of all pending claims 1, 3, 4, 6-11, 14-19, and 21-24 under 35 USC 103 have been fully considered and are persuasive.  The rejection of all pending claims 1, 3, 4, 6-11, 14-19, and 21-24 under 35 USC 103 has been withdrawn. 
The Applicants amended the claims in such a way that the combination of prior art Jordan in view of Zhu is overcome.  Applicants claimed method of computing correlations between traits and the setting of weights in accordance with the correlations results in the claims overcoming the cited to combination, and further, the subject matter of the amended claims is not to be found in a reasonable number or combination of references.
Claim Rejections - 35 USC § 101
The Applicant argues in reference to the rejection of all claims under 35 USC 101 that the claimed invention is statutory (pages 12-20).  Applicant's arguments and remarks filed 22 October 2020 have been fully considered but they are not persuasive.  The 35 USC 101 rejection is maintained and the rejection above has been updated to reflect current Office training and guidelines.
	Applicants argue that the instant invention is patently eligible under 35 USC 101 and present arguments based upon similarities of the instant invention with respect to the claims at issue under McRO, Inc. v. Bandai Namco Games America, Inc. 837 F.3d 1299, 1311-16 (Fed Cir. 2016), and Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016).
	a.	McRO, Inc. v. Bandai Namco Games America, Inc.
	1)	Applicants first argue that the McRO decision determined that claims “are patent eligible if they are narrowly directed to an application of particular rules and they achieve an improved technological result,” and that the instant invention “provides a technical improvement in which particular rules are used for transforming user data about user devices into correlations between traits of users and, further, into a modified segment that includes other users (i.e., lookalike users) in addition to baseline users that meet a segment rule, to thereby facilitate the customization and delivery to certain users, who are in the segment, rather than to other users not deemed part of the segment.”
	Examiner respectfully disagrees and replies that the instant claims are interpreted to apply particular rules with respect to the interpretation and gathering of user interactions such as disclosed at paragraph [27] as recited, “information may be compiled from user-provided information in user profiles associated with various accounts, user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior,” and further discloses the use of the gathered information to create related user groups or segments.  The instant invention as claimed does not include improvements to the functioning of computing operations or computing systems related to the collection or display of user interactions, instead, the Examiner interprets the Applicant’s disclosure to detail the collection and storage, by means of generic computing systems, data related to user interactions.  Such interactions are as disclosed by written description paragraph [43] as recited, traits can be a number of clicks on a specific webpage, an amount of time spent (e.g., in minutes) on a web page, and an amount of money spent (e.g., in dollars) using the links on the webpage,” which the Examiner interprets to disclose the collection of user interaction data by well known techniques performed by generic computing systems.  Unlike the claims at issue in McRO, instant invention does not constitute an improvement to the manner of automation of specific tasks related to the accomplishment of a specific goal such as animating figures, instead the instant invention implements well known data collection and analysis techniques to segregate users with respect to traits and segments.  The use of particular rules for the analysis and segregation of collected user data, and the formation and comparison of user behaviors and segments is a well known process that was implemented prior to the advent of computing systems, and the Examiner interprets the steps of the invention to be steps which do not improve the technical field of computer functioning.  While it is true the instant invention likely is more accurate and able to process larger amounts of information than a human can, such improvements are not interpreted to be improvements to a computing system or another technical field and thus the rejection is maintained. 
	2)	Applicants argue that “the claimed features for transforming user data into trait correlations and further into modified segments, so as to customize data for transmission to certain user devices and not to others, is as much a technical improvement as causing certain media content (e.g., audio and video) to be displayed in a synchronized manner as in the “lip synchronization and facial expression control” of McRO.”
	Examiner respectfully disagrees and replies that the claims at issue in McRO resulted in an improvement to the presentation of information on a user interface, and thus can be construed to be a technical improvement to the presentation of information in a particular manner on a computer display, and thus constitutes an improvement to a computing system.  While the instant invention likely improves the targeting of information presented to users on user devices, such an improvement is not interpreted by the Examiner to be an improvement to the functioning of a computing system, or related computing system, instead, the instant invention collects user related information, segregates users into particular groups on the basis of the collected information, and provides information selected with respect to user characteristics, which is accomplished by well known data processing techniques.  The claimed invention implements well known data management and segregation techniques which can be performed in the human mind for the purpose of providing more relevant information to targeted users.  Thus the Examiner maintains that the instant invention does not result in a practical application or is significantly more than steps performed by generic computing systems performing well known processing steps.
	b.	Bascom Global Internet Services, Inc. v. AT&T Mobility LLC
	Applicants argue that the instant invention “compels a similar finding of patent eligibility in the present case, in which the amended claims effect a technical improvement for causing the selection, and thus implicitly the removal, of certain user devices for receiving customized content…Claim 1 recites using correlations between traits describing users to control a content customization and delivery system to filter unwanted user devices from electronic communications targeted to user devices.”
	Examiner respectfully disagrees and replies that the instant invention, directed to the more precise targeting of individual users with respect to customized electronic content (i.e., advertisements), while resulting in the exclusion of some users who do not meet the targeting criteria, is not similar to the claims at issue in Bascom.  The claims at issue in Bascom were determined to be patently eligible under 35 USC 101 because of a unique computing arrangement with respect to the implementation of a non-generic, and non-conventional arrangement of known computing elements.  Such is not the case with the instant invention because the instant invention collects and parses user related information for the purpose of targeting specific users and user segments.  The claimed implementation of a generic and well known computing system, excluding particular users from data deliveries, does not, in the Examiner’s interpretation of the improvement claimed by the Bascom invention, result in a similar unique arrangement of computing resources or devices by the instant invention.  The instant invention as claimed, by excluding particular devices in accordance with targeting specifics, is not excluding devices in accordance with any technically improved methods, but instead is excluding particular users in accordance with data processing and user segregation and grouping techniques which are not considered by the Examiner to be technical improvements but instead are results of the collection of user information and targeting of communications.  Thus the Examiner continues to maintain that the instant invention does not result in a practical application or is significantly more than steps performed by generic computing systems performing well known processing steps.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
	See Salkola et al. (20140280237)
See Jordan et al. (20140180804)
See Jain et al. (20170244989)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682